Citation Nr: 1514721	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to an increased rating for left knee status post total knee arthroplasty (TKA), currently rated as 50 percent disabling.

5.  Entitlement to a total temporary rating based on convalescence for a September 1977 left knee surgery.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, November 2012, and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right knee, right ankle, and bilateral pes planus disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for right knee disability and bilateral foot disabilities.  The Veteran did not appeal that decision and the decision is final. 

2.  The evidence submitted since the May 2007 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the       claims for service connection for a right knee and bilateral foot disabilities.

3.  The Veteran's left knee disability is not manifested by extremely unfavorable ankylosis of the left knee, and his chronic TKA residuals are not manifested by severe painful motion or weakness.  

4.  The September 1977 bilateral knee surgery occurred more than one year prior to the date of receipt of the Veteran's June 2012 claim for a temporary total disability rating and his November 2012 claim for an increased rating for the left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a disability rating in excess of 50 percent for residuals of left TKA are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for a temporary total rating based on a September 1977 left knee surgery are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.29, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, regarding the left knee increased rating and temporary total disability rating claims, the duty to notify was satisfied by way of July 2012 and May 2013   pre-adjudication letters, which notified the Veteran of the information and evidence necessary to establish higher or temporary total ratings, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, and lay statements have been obtained.  He has also been afforded VA examinations.  

The Board recognizes that the Veteran has asserted that VA lost certain medical records pertaining to his left knee in service (see, e.g., VA treatment notes dated    in October 2010 and January 2012), or, alternatively, that they "burned up," as reported in an April 2007 statement.  However, the record does, in fact, contain service treatment records, including records relating to the left knee, and the available service records do not otherwise suggest the existence of outstanding records.  Moreover, should they exist, such records are not relevant to the current severity of the Veteran's left knee disability and thus, there is no prejudice to the Veteran in proceeding with his left knee increased rating and temporary total rating claims at this time.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to his left knee symptoms and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for right knee and bilateral foot disabilities.  Those claims were denied in a May 2007 rating decision because the RO found that there was no nexus between the Veteran's right knee disability and service, and no evidence that preexisting pes planus was aggravated during service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the notice of the decision, and the May 2007 rating decision became final.  38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since May 2007, new evidence has been added to the claims file that is material to the Veteran's claims.  Specifically, the Veteran submitted a January 2015 opinion from a private physician that "[i]t is...more likely than not that the right knee injury is a direct and proximate result of the service related injury of July 1954."  The private physician also opined that "it is more likely than not that the Pes Planus   was aggravated by his military service."  As the January 2015 evidence of a     nexus between a right knee disability and service, and in-service aggravation of preexisting bilateral pes planus, was not available at the time of the May 2007 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between right knee and pes planus disabilities and service; thus, it is also material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.)  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for right knee and pes planus disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.


B.  Increased and Temporary Total Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,           8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45,       4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)

Here, the Veteran's left knee disability status post TKA is currently rated as 50 percent disabling under Diagnostic Code 5055.  Under that code, a prosthetic replacement of a knee joint is rated as 100 percent disabling for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  Thereafter, a 30-percent rating is the minimum rating assigned following a knee replacement.  A higher 60 percent disability rating is warranted when there are chronic residuals consisting    of severe painful motion or weakness in the affected extremity.  Id.  Where there   are intermediate degrees of residual weakness, pain, or limitation of motion, the residuals are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262, for ankylosis of the knee, limitation of extension, or impairment of the tibia and fibula.  Id.

Initially, it appears that the RO's assignment of the 50 percent disability rating does not have an actual basis in the record and appears to have been assigned based on inappropriate manner of applying DeLuca, in that DeLuca does not support merely picking a percentage to assign that has no basis under a diagnostic code; rather, only extraschedular ratings approved by the Director of Compensation and Pension Service can assign a percentage not reflected in the diagnostic code.  See 38 C.F.R. § 3.321(b).  Here, the medical evidence of record during the relevant appeal period does not show ankylosis of the left knee in flexion between 20-45 degrees or left leg extension limited to 45 degrees to warrant a 50 percent rating under Diagnostic Codes 5256 or 5261, and Diagnostic Code 5262 for impairment of the tibia and fibula does not provide for a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a.  Regardless, neither does the evidence show extremely unfavorable ankylosis of the left knee in flexion at an angle of 45 degrees or more, or chronic residuals consisting of severe painful motion or weakness in the left knee to warrant a higher 60 percent rating under Diagnostic Code 5256 or 5055.  Id. 

On the contrary, during a May 2013 VA examination, the Veteran exhibited left knee flexion to 110 degrees with pain and full extension to 0 degrees, and there was no additional loss of motion following repetition.  Based on those findings, as well as the Veteran's reports of chronic pain, occasional swelling, and giving out of     the left knee, the examiner explicitly found that the Veteran's TKA residuals are manifested by "intermediate degrees of residual weakness, pain, or limitation of motion." 

VA treatment records dated since the April 1, 2011 termination date of the convalescence period status post left TKA, are also negative for evidence of left knee ankylosis or chronic severe painful motion or weakness to warrant a higher 60 percent rating.  During December 2011 VA treatment, left knee extension was to one degree of hyperextension and flexion was to 120 degrees without the use of a brace.  The Veteran described stiffness and soreness after sitting or resting supine, but he stated that those symptoms go away after he gets up and walks.  In February 2012 and March 2012, the Veteran was observed to have full range of motion or range of motion within normal limits in the left knee, and full or near-full muscle strength, as indicated by a motor strength findings of 5/5 and 5-/5 in February 2012, and 4/5 in March 2012.  

The Board is cognizant that there was painful motion in left knee flexion during the May 2013 VA examination, and that the Veteran at times reported pain as high as a 9/10, such as during August 2013 VA treatment.  However, the May 2013 examiner found that painful motion did not begin until 110 degrees in flexion, did not exist in extension, and the Veteran reported to that examiner he did not take medication for his left knee pain.  Moreover, despite his symptoms, the Veteran was able to actively participate in physical therapy/rehabilitation following a February 2012 right knee TKA, and in February 2012, he also reported that he liked to help with cooking and grilling, which presumably requires a lengthy degree of standing.  In September 2012, he stated that while he had been having "some difficulty" with his left knee, it felt improved after time and exercise, suggesting that with motion, pain was not severe.  Thus, the Board finds that neither the Veteran's left knee weakness nor his painful motion more nearly approximates a severe level to warrant a higher 60 percent rating.  Again, motor strength was no less than 4/5 during the appeal period, and the May 2013 examiner explicitly determine the left TKA residuals to be manifested by "intermediate degrees of in severity," and the Board finds the other evidence of record consistent with that determination.

The Board has considered the Veteran's reports in the record that his left knee gives way or otherwise feels weak or unstable.  However, the May 2013 VA examiner found the left knee to be stable to anterior, posterior, and medial-lateral instability testing.  While the Veteran is competent to describe his symptoms and perceptions, he is not competent to diagnose objective instability of the knee as determined through varus/valgus and/or anterior/posterior drawer testing, which requires medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board acknowledges that the Veteran served as medical technician in service approximately 50 years prior, but notes that post service he worked as a meat inspector, janitor, and realtor.  Thus, the Board finds that any medical training, technical or otherwise, occurring half a century ago is insufficient to establish a current competency to diagnose objective instability or, for that matter, to provide competent medical evidence on the current severity of the left TKA residuals.  In any event, even assuming his competence to opine on such a matter, the Board finds that the conclusions of the VA examiner are more probative than the Veteran's assertions. 

Regardless, the Board finds that the currently-assigned 50 percent disability rating, which is not supported objectively under any relevant diagnostic criteria (Diagnostic Codes 5055, 5256, 5261, or 5262), contemplates all of the Veteran's objective       and subjective complaints, to include his complaints of pain, stiffness, soreness, weakness, giving way, and limitation of motion.

The Veteran has also argued that a compensable rating is warranted for left knee scarring.  The May 2013 VA examiner evaluated the residual scarring on the left knee from the TKA and found that the scars were not painful or unstable, did not total greater than 39 square centimeters (6 square inches), and were not productive 
of functional limitation.  Rather, the examiner determined the scars to be nonpainful, stable, and totaling approximately 11.5 square centimeters.  Thus, a separate compensable rating is not warranted based on scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Next, the Board has considered whether the Veteran's left knee disability has presented an exceptional or unusual disability picture at any time during the  periods on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically pain, weakness, and limited motion, and provide for additional or more severe symptoms than currently shown by the evidence. 

While the Veteran has reported constant use of a cane, a knee brace, interference with work, difficulty performing chores, and limitations on walking and ascending or descending stairs, the Board points out that, despite those reports, the Veteran was able to participate in periodic physical therapy for the right knee from April 2012 to April 2013, which included use of a stationary cycle or walking on a treadmill.  Moreover, he has a number of nonservice-connected disabilities that affect his gait, locomotion, and balance, including gout, right knee, bilateral ankle, and bilateral pes planus disabilities, and a lumbar spine disability with radicular symptoms.  

Further, as discussed above with respect to the knee, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); 38 C.F.R. §§ 4.45, 4.59.  In any event, the Veteran's schedular rating contemplates loss of working time due to exacerbations of the left knee disability.  38 C.F.R. § 4.1.  Given the variety of ways in which the rating schedule contemplates functional loss for knee disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board has considered the Veteran's claim for a temporary total rating based on a September 1977 left knee surgery requiring convalescence through March 1978, and finds that such an award is not warranted.  First and foremost, the claim was not received until June 15, 2012.  While the Veteran had previously submitted lay statements and records relevant to that surgery as early as May 2007, he did not indicate a desire to file a claim at that time.  In any event, such date is still 30 years after the surgery.  Because the 1977 surgery occurred more than one year prior to the June 15, 2012 date of claim for a temporary total increase, it cannot serve as the basis for an award of an increased temporary total rating.  38 C.F.R. § 3.400.

The Board acknowledges the Veteran's argument that he did not receive the August 1969 rating decision awarding service connection for a left knee disability, which,  if true, could support a prior pending claim at the time of the September 1977 surgery.  For instance, in an April 2007 statement, he stated that he filed his claim for disability and "after months of waiting," he received a letter stating that all of the records were burned up and his injury could not be verified.  Then in January 2015, he informed a private physician that "he did not receive this decision."  

However, the Veteran's service treatment records documenting the left knee injury in service have been associated with the claims file and the in-service left knee injury was noted in the August 1969 rating decision establishing service connection for that disability; the fire at the records facility did not occur until July 1973, several years after the left knee claim was filed and granted; and that there is no VA correspondence to the Veteran of record regarding records being "burned up" in the claims file.  Rather, the record shows that the August 1969 rating decision granting service connection for a left knee disability was mailed to the Veteran's 
then address of record, and was not returned as undeliverable.  In this regard, the Board points out that the address to which the August 1969 rating decision and notice letter was mailed is the same address on various other correspondence and records, both VA and non-VA related, dating from February 1969 all the way through October 1977.  Accordingly, the presumption of regularity applies to show that the Veteran was properly notified of the August 1969 rating decision.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"); see also Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (an appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Moreover, the Veteran did not appeal the August 1969 rating decision.  His next claim was not filed until 2006.  Thus, there was no pending claim for increase since 1969 that could serve to make his request for a temporary total rating timely.  

In sum, the Board finds that a rating in excess 50 percent for the left knee disability is not warranted, nor is a temporary total rating based on a September 1977 surgery with the need for convalescence warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.

The claim for service connection for bilateral pes planus is reopened, and to that extent only, the appeal is granted.



A disability rating in excess of 50 percent for the left knee status post total knee arthroscopy, is denied.

A temporary total evaluation based on 1977 left knee surgery is denied.


REMAND

Having reopened the claims for service connection for the right knee and pes planus, the Board finds that remand of those claims, along with the claim for service connection for a right ankle disability is necessary for additional development.

The Veteran contends that his current right knee, right ankle, and bilateral pes planus disabilities are the result of service or service-connected left knee disability.  He has alleged that he injured his right knee and right ankle during service, and that his preexisting flat feet were aggravated during service.  Alternatively, he alleges that his disabilities were caused or are worsened by his service-connected left knee disability.

Current VA treatment notes show diagnoses of bilateral pes planus, right ankle osteoarthritis, and right knee status post TKA.  Service treatment records show that the Veteran was noted to have second degree pes planus during a December 1952 preinduction examination.  In April 1953, he complained that his feet were sore and was diagnosed with a foot strain.  The service records are negative for evidence of  a right ankle or right knee injury, and the Board finds the Veteran's account of injuries to the right knee and right ankle in service to be unreliable.  While there is  a reference to right knee imaging on a November 1954 radiographic report, the imaging request was for the left knee, and when viewed with service records as a whole, it is clear that the findings were actually those of the left knee and the reference to "RIGHT KNEE" was simply error.  Nevertheless, given the service-connected left knee disability, the Board finds that an opinion is necessary to address secondary service connection.

The Board acknowledges that the Veteran has submitted a private January 2015 opinion supporting that his right knee and pes planus conditions were either incurred in or aggravated by service, and that his right ankle disability is secondary to the left knee disability.  However, the opinion did not include adequate rationale that included consideration of post service injuries.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that the issue of entitlement to a TDIU due to a left knee disability has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be provided with notice pursuant to the VCAA of the information necessary to substantiate a TDIU claim and should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice that advises him about what is needed to substantiate his claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers who have treated him for his right knee, right ankle, and pes planus disabilities.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  Additionally, relevant ongoing VA treatment records should be obtained.

3.  After the above development is completed to the  extent possible, schedule the Veteran for a VA knee examination.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should provide a diagnosis for any right knee disability identified, and then respond to the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right knee disability is related to or had its onset in service.  The examiner is advised that it appears the x-ray in service labeled right knee may have actually been for the left knee. 

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right knee disability was caused by the Veteran's service-connected left knee disability.  

c.  If not caused by the service-connected left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not that a right knee disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected left knee disability.  If a right knee disability was permanently worsened beyond normal progression (aggravated) by service-connected left knee disability, the examiner should opine as to the baseline level of severity of the right knee disability prior to aggravation and attempt to quantify the level of worsening beyond baseline.

In providing the requested opinions, the examiner should consider evidence of a work-related ankle injury in 1974 to which the Veteran attributed a September 1977 fall sustaining patellar rupture to his right and left knee; evidence of a work-related right knee injury in November 1996; a January 2011 VA treatment note suggesting     that veteran's right leg pains may be from altered biomechanics after left knee surgery; and a June 2012   VA treatment note suggesting that the Veteran's right leg medial pain is coming from the ankle and not from the knee.

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided   (i.e. lack of records, limits of medical knowledge, etc.).

4.  After the above development is completed to the extent possible, schedule the Veteran for a VA ankle examination.  The claims folder and electronic treatment records must   be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should provide a diagnosis for any right ankle disability identified, and then respond to the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right ankle disability was caused by the Veteran's service-connected left knee disability.  

b.  If not caused by the service-connected left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not that a right ankle disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected left knee disabilities.  If a right ankle disability was permanently worsened beyond normal progression (aggravated) by   the service-connected left knee disability, the examiner should opine as to the baseline level of severity of the right knee disability prior to aggravation and attempt to quantify the level of worsening beyond baseline.

In providing the requested opinions, the examiner should consider evidence of a work-related ankle injury in 1974; an April 2007 VA treatment note indicating the Veteran's right ankle pain is likely due to gout; a January 2011 VA treatment note suggesting that Veteran's right leg pains may be from altered biomechanics after left knee surgery; and the favorable opinion from the private physician in January 2015.

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided   (i.e. lack of records, limits of medical knowledge, etc.).

5.  Schedule the Veteran for a VA foot examination to obtain an opinion concerning whether the Veteran's pes planus was aggravated by service.  The Veteran's claims file must be reviewed by the examiner in conjunction with   the examination.  All tests deemed necessary should be accomplished.

Following examination of the Veteran and review of the claims file, the examiner should respond to the following: 

a.  Did the preexisting second degree pes planus undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain the reason for the conclusion.  In doing so, the examiner should consider the August 1953 complaint of foot pain and diagnosis of foot strain. 

b.  If it is determined that there was a permanent worsening of his pes planus disorder during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder (versus being the result of activities and/or incidents of active service). 

c.  For any pre-existing pes planus that was permanently worsened beyond natural progression (aggravated) during service, please opine whether any current bilateral foot disorder is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain the reason for the conclusion.

6.  After the above and any other necessary development has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then       the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


